              Case 2:20-cv-01551-MJP Document 34 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PROTINGENT, INC.,                                CASE NO. C20-1551 MJP

11                                 Plaintiff,                ORDER GRANTING MOTION TO
                                                             EXTEND STAY
12                  v.

13          LISA GUSTAFSON-FEIS,

14                                 Defendant.

15

16          This matter is before the Court on Defendant’s motion to extend the stay currently in

17   effect through September 1, 2021. (Dkt. No. 32.) Defendant informs the Court that the parties

18   are engaged in settlement negotiations and asks for a two-month extension of the stay so that

19   negotiations may continue. There is no opposition. Having considered the motion, and taking

20   note that an attorney appeared on August 25 for Defendant, who was previously pro se, (see Dkt.

21   No. 33), it appears there is good cause to extend the stay. The Court GRANTS the motion and

22   EXTENDS the STAY in this case until November 1, 2021.

23          The clerk is ordered to provide copies of this order to all counsel.

24


     ORDER GRANTING MOTION TO EXTEND STAY - 1
             Case 2:20-cv-01551-MJP Document 34 Filed 09/07/21 Page 2 of 2




 1         Dated September 7, 2021.

 2                                              A
                                                Marsha J. Pechman
 3
                                                United States Senior District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION TO EXTEND STAY - 2
